        Case 2:20-cv-02644-MAK Document 34 Filed 10/30/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MARY K. BOLEY, et al.                          : CIVIL ACTION
                                                :
                      v.                        : NO. 20-2644
                                                :
 UNIVERSAL HEALTH SERVICES,                     :
 INC., et al.                                   :

                                     MEMORANDUM
KEARNEY, J.                                                                     October 30, 2020

       Employers creating and monitoring an employee retirement plan offering a variety of

investment funds which allow employees to choose their investments among those offered in the

plan subject to market fluctuation must comply with fiduciary duties defined by Congress in the

Employee Retirement Income Security Act of 1974. Congress permits the employees to sue if the

employers and their designated retirement plan fiduciaries allow the retirement plan to pay

inappropriate management fees or otherwise lose value for reasons arguably within their control.

But employees typically cannot challenge losses in funds they did not invest in. But as our Court

of Appeals recently instructed, the employees can challenge decisions which affect the value of

the plan if they can allege specific extra costs affecting their funds and thus imposed upon them.

We today address a plan fiduciaries’ motion to partially dismiss arguing the employees lack

constitutional standing to recover for losses in investments they did not invest. Upon scrutiny, we

deny the motion as the employees sufficiently allege constitutional standing to pursue claims based

on fees and investment decisions affecting them directly. The plan fiduciaries’ arguments may be

appropriate in limine for damages or in challenging the employees’ ability to serve as class

representatives but do not warrant dismissal.
           Case 2:20-cv-02644-MAK Document 34 Filed 10/30/20 Page 2 of 14




I.     Alleged facts 1

       Universal Health Services sponsors the Universal Health Services, Inc. Retirement Savings

Plan, a defined contribution retirement plan under which qualified employees may invest a

percentage of their income in one or more of over thirty available investment options and Universal

Health will match a portion of their contributions. 2 As the Plan sponsor, Universal Health is a

fiduciary of the Plan under the Employee Retirement Income Security Act of 1974 (“ERISA”). 3

Universal Health’s Administrative Committee is responsible for selecting the Plan’s various

investment options in which participants may invest. 4

       As of 2018, the Plan included 41,872 participants with assets totaling over $1.9 billion,

rendering the Plan among the largest defined contribution retirement plans in the country. 5 The

Plan’s investment options consisted of mutual funds and a collective investment trust. 6 The Plan’s

offerings included several actively managed funds, which charge higher fees than passively

managed funds, and mutual funds, which charge higher fees than other investment vehicles like

collective trusts. 7 In 2018, at least nineteen of the Plan’s funds cost the participants more money

than comparable funds found in similarly-sized plans. 8 Plan participants each paid annual

recordkeeping fees of $44, although the Plan should have been able to obtain these services at

much lower costs. 9

       Former Universal Health employees Mary Boley, Kandie Sutter, and Phyllis Johnson, on

behalf of themselves and others similarly situated, sues Universal Health and its Investment

Committee under ERISA, alleging they breached their fiduciary duties, including by:

       •    retaining a suite of thirteen expensive and underperforming actively managed target

            date funds despite the availability of lower cost, passively managed index funds;




                                                 2
           Case 2:20-cv-02644-MAK Document 34 Filed 10/30/20 Page 3 of 14




       •    failing to monitor the excessive recordkeeping fees and administrative costs charged to

            Plan participants relative to other similarly large plans; and

       •    offering an excessively expensive menu of investment options by:

               o failing to monitor average expense ratios of similarly sized plans;

               o failing to identify and select collective trusts where available; and

               o failing to monitor investment options to ensure they were in the least expensive

                   available class share. 10

They allege the Fiduciaries further breached their duties by failing to monitor the Committee’s

appointees. 11 These breaches lost the Plan millions of dollars. 12 They bring these claims on behalf

of the Plan under section 1132(a)(2). 13

II.    Analysis

       The Fiduciaries move to partially dismiss the Employees’ claims under Federal Rule

12(b)(1), arguing they lack constitutional standing to pursue claims relating to alleged losses in

discrete investments they never selected. 14 The Fiduciaries argue Ms. Boley, Ms. Sutter, and Ms.

Johnson only invested in seven of the Plan’s funds during the putative class period and therefore

lack standing to bring claims about the remaining funds. 15 They rely on the Supreme Court’s recent

analysis in Thole v. U.S. Bank, N.A. 16 to argue the named participants cannot demonstrate injury

with respect to the funds they did not invest in because “[w]in or lose, [p]laintiffs will receive ‘not

a penny less’ (or more).” 17 The Employees argue they have alleged injury with respect to each of

their claims –which implicate “plan-level conduct” – and may therefore bring their claims on

behalf of the Plan. 18 We agree with the Employees and find they have standing.

       To demonstrate Article III standing, each Employee must allege (1) she suffered an injury

in fact, (2) fairly traceable to the Plan’s challenged conduct, and (3) likely to be redressed by a


                                                  3
         Case 2:20-cv-02644-MAK Document 34 Filed 10/30/20 Page 4 of 14




favorable judicial decision. 19 To establish injury in fact, a Employee must show she suffered “an

invasion of a legally protected interest” that is “concrete and particularized” and “actual or

imminent, not conjectural or hypothetical.” 20 “Standing allegations need not be crafted with

precise detail, nor must the plaintiff prove his allegations of injury.” 21

        The Employees seeking relief under ERISA must demonstrate injury to one’s own plan

account to have Article III standing. 22 She may show injury through “[d]iminished returns relative

to available alternative investments and high fees…regardless of whether the plaintiff suffered an

actual loss on his investment or simply realized a more modest gain.” 23 The Employee may also

satisfy this requirement by alleging an injury to a plan’s assets unrelated to specific funds, if plan

participants are all assessed a portion of the injury. 24 Once an ERISA plaintiff has alleged injury

to her own account, she “may seek relief under § 1132(a)(2) that sweeps beyond [her] own

injury.” 25 Whether an individual may bring ERISA claims in a representative capacity on behalf

of all plan participants, however, is a question of class certification rather than standing. 26

        The Supreme Court recently addressed Article III standing in the ERISA context in Thole.27

Two participants in a defined-benefit plan, on behalf of a putative class of participants, brought an

action under ERISA alleging plan fiduciaries breached their duties of loyalty and prudence for

mismanaging the plan’s assets. 28 The Court found the participants lacked constitutional standing

to assert their claims because they lacked a concrete stake in the outcome out the lawsuit; due to

the nature of defined-benefit plans, the participants would continue to receive the same fixed

payments each month from the plan and could not demonstrate that a win or a loss in the litigation

would affect these fixed payments. 29

        Our Court of Appeals recently reversed the dismissal of similar ERISA claims under

section 1132(a)(2) in Sweda v. University of Pennsylvania finding plan participants (1) plausibly



                                                   4
         Case 2:20-cv-02644-MAK Document 34 Filed 10/30/20 Page 5 of 14




alleged fiduciaries breached their duties and (2) had Article III standing to bring their claims.30

The plan participants alleged the fiduciaries breached their duties by, among other things, “paying

unreasonable investment fees, including and retaining high-cost investment options with

historically poor performance compared to available alternatives, and retaining multiple options

in the same asset class and investment style.” 31 Our Court of Appeals found the plan participants

demonstrated individual injury to bring the breach of fiduciary duty claims by alleging “one or

more of the named [p]laintiffs…invested in underperforming options including the CREF Stock

and TIAA Real Estate accounts”; this allegation sufficiently “link[ed] the named plaintiffs with

the underperforming investment options” for standing. 32

       We are reviewing the Fiduciaries’ partial Motion to dismiss based on standing as to specific

funds Ms. Boley, Ms. Sutter, and Ms. Johnson did not personally invest in even though they allege

a Plan-wide breach as to process. The Fiduciaries’ argument is akin to an in limine motion or

possible typicality argument on class certification.   Judge Edgardo Ramos recently evaluated –

and denied – a similar argument in Falberg v. Goldman Sachs Group, Inc. 33 He declined to dismiss

ERISA breach of fiduciary duty claims even though the plan participant only invested in three of

the five proprietary funds at issue. 34 Judge Ramos found the plan participant had standing to bring

his claims because he alleged “millions in losses to the Plan resulting from Defendants’ decision

to maintain underperforming, high cost funds, which specifically affected him as a participant

invested in several of them.” 35 He further found the allegation the fiduciaries acted in their own

interest by offering a category of proprietary, high-cost funds applied to all participants who

invested in any one of those funds. 36

       We can also draw guidance from courts evaluating Article III standing at the class

certification stage and finding plaintiffs have standing to bring their ERISA claims even though



                                                 5
         Case 2:20-cv-02644-MAK Document 34 Filed 10/30/20 Page 6 of 14




they did not personally invest in each of the funds at issue. 37 In Cassell, for example, Chief Judge

Waverly D. Crenshaw, Jr. found plan participants demonstrated standing to pursue all of their

ERISA claims on behalf of their plan despite not personally investing in the majority of the

challenged funds. 38 Chief Judge Crenshaw found plaintiffs had standing to assert their claims

regarding the fiduciaries’ failure to use the size of the plan to leverage lower, reasonable fees and

their choice to retain four recordkeepers instead of one because these were allegations “of an

imprudent process that allegedly injured all Plan participants, including [p]laintiffs, when a portion

of those fees were charged to individual accounts.” 39 Chief Judge Crenshaw further found standing

for the claims regarding particular imprudent funds because “[a]t least two [p]laintiffs were

invested in [allegedly imprudent] stocks.” 40

        Judge Catherine C. Eagles in Clark v. Duke University similarly rejected defendants’

argument plan participants only demonstrated injury with respect to the twenty-five plan funds

they invested in rather than all 375 funds included in the plan. 41 Judge Eagles evaluated each

ERISA claim and found they had standing to pursue all of them. 42 She found the claims relating

to the fiduciaries’ overall decision-making processes affected all plan participants, including the

named plaintiffs. 43 Judge Eagles further found the plan participants had standing to bring their

claims related to specific imprudent funds because they at least one named plaintiff invested at

least one of the funds at issue in the claims. 44

        The Employees separate several claims regarding the Fiduciaries’ alleged breaches into

two counts. After parsing out these claims, we find the Employees alleged injury with respect to

each of their claims.

        Count One contains three claims. The first claim involves the Plan’s inclusion of a suite of

thirteen Fidelity Freedom target date funds. 45 The Employees allege the Fiduciaries imprudently



                                                    6
         Case 2:20-cv-02644-MAK Document 34 Filed 10/30/20 Page 7 of 14




offered plan participants the high-cost, actively managed suite of funds even though index funds

– with much lower fees – were available. 46 The Fiduciaries concede Ms. Boley, Ms. Johnson, and

Ms. Sutter each invested in at least one of these allegedly imprudent Fidelity Freedom target date

funds. 47 As our Court of Appeals held in Sweda, this admitted fact is enough to link them to some

of the underperforming funds and demonstrate individualized injury for standing.

       The Employees’ second claim in Count One alleges Universal Health failed to monitor the

Plan’s recordkeeping and administrative costs, leading to the Plan participants paying much higher

fees than necessary. 48 The Employees allege, for example, the Fiduciaries failed to leverage the

Plan’s large size, and resulting negotiating power, to lower these fees. 49 This claim does not

involve, or even mention, a specific fund. It pleads injury Plan-wide. 50 It affects all Plan

participants, including Employees, through their payment of a portion of these fees.

       The Employees’ final claim in Count One essentially alleges the Fiduciaries lacked a

“prudent investment evaluation process.” 51 The Employees offer three examples of this allegedly

imprudent process, including failure to (1) monitor average expense ratios of similarly sized plans;

(2) identify and select alternative investment vehicles like collective trusts; and (3) identify and

select available lower-cost class shares. 52 The Employees allege this imprudent process forced

them, and all Plan participants, to choose from an “expensive menu of investment options.” 53 We

join Judges Crenshaw and Eagles in finding, at this preliminary stage, claims relating to allegedly

imprudent decision-making processes injure all plan participants - including Ms. Boley, Ms.

Johnson, and Ms. Sutter here – through receipt of lower returns or payment of excessive costs. The

Employees alleged injury with respect to this third claim.

       The Employees second grouping of claims (Count Two) is a failure to monitor. They allege

the Fiduciaries breached their duties by failing to monitor the performance of the Committee and



                                                 7
         Case 2:20-cv-02644-MAK Document 34 Filed 10/30/20 Page 8 of 14




its appointed members. 54 This failure led to the Plan continuing to maintain “imprudent,

excessively costly, and poorly performing” investments, injuring the Plan and all of its

participants. 55 This claim similarly relates to the Fiduciaries’ conduct rather than specific funds,

and thus injures all Plan participants, including Ms. Boley, Ms. Johnson, and Ms. Sutter. The

Employees also allege injury with respect to these monitoring claims.

       The Fiduciaries misconstrue Thole in the Motion and on reply. 56 First, the Fiduciaries err

in arguing the nature of the plan was “irrelevant” to the Court’s standing analysis. 57 We disagree;

the Court stated the defined-benefit nature of the plan rather than a defined-contribution plan to be

“[o]f decisive importance” because in a defined-benefit plan, participants “receive a fixed payment

each month, and the payments do not fluctuate with the value of the plan or because of the plan

fiduciaries’ good or bad investment decisions” while in a defined-contribution plan, “benefits can

turn on the plan fiduciaries’ investment decisions.” 58 The Fiduciaries further attempt to “make

standing law more complicated than it needs to be” by arguing ERISA plaintiffs are now required

to demonstrate standing with respect to each of the funds in a plan, regardless of the claims the

plaintiffs bring. 59 The Supreme Court in Thole and the Constitution require plaintiffs demonstrate

a concrete stake in the outcome of each of their claims – the Employees have done so here.

       Unlike in Thole, Ms. Boley, Ms. Johnson, and Ms. Sutter have demonstrated loss to their

own accounts with respect to each of their three claims. They suffered individualized injury for

their first claim regarding the imprudence of the suite of Fidelity Freedom Funds because they

each invested in at least one of those funds. They further allege injury arising to pursue their latter

two claims related to the Plan’s allegedly imprudent decision-making processes, because at least

a portion of the excessive fees or lower returns affected their individual accounts. They sufficiently

plead standing for their claims under Thole, as the outcome of each of these claims could affect



                                                  8
         Case 2:20-cv-02644-MAK Document 34 Filed 10/30/20 Page 9 of 14




their returns. We would agree with Fiduciaries that, had Ms. Boley, Ms. Johnson, and Ms. Sutter

attempted to bring over thirty separate claims, each involving the imprudence of one Plan fund,

they could only demonstrate injury for the claims involving the few funds they personally invested

in. The Employees do not pursue such piecemeal claims.

       The other cases cited by the Fiduciaries are similarly distinguishable. In Marshall v.

Northrop Grumman Corp., for example, Judge André Birotte Jr. found plan participants lacked

Article III standing to bring an ERISA breach of fiduciary claim regarding the management of a

particular plan fund because the plan participants failed to allege they invested in the particular

fund. 60 Judge Victor Bolden in Dezelan v. Voya Retirement Insurance and Annuity Co. similarly

dismissed several ERISA claims about a specific category of funds because fiduciaries did not

offer funds from the challenged category in the named plaintiff’s plan. 61 Ms. Boley, Ms. Johnson,

and Ms. Sutter invested in at least one fund for their claims regarding specific conduct affecting

all funds. We find the remaining claims do not relate to specific funds and instead involve the Plan

generally.

III.   Conclusion

       Mses. Boley, Johnson, and Sutter allege individualized injury – and therefore Article III

standing – with respect to each of their claims based on the Fiduciaries’ process applicable to all

funds offered to them. While the Employees offer examples of conduct in funds which may not

directly apply to them, we construe those examples as context for their claim the applied process

causes them losses. They “may proceed under § 1132(a)(2) on behalf of the plan or other plan

participants” even if relief “sweeps beyond [their] own injur[ies].” 62 We deny Universal Health’s

Motion for partial dismissal of their claims. We do not, however, determine whether Ms. Boley,

Ms. Johnson, and Ms. Sutter are appropriate proper class representatives to bring claims on behalf



                                                 9
           Case 2:20-cv-02644-MAK Document 34 Filed 10/30/20 Page 10 of 14




of all Plan participants. This inquiry may be appropriate at the class certification stage or in

understanding their possible damages model.


1
 These facts are drawn from the Employees’ second amended Complaint. These facts are not in
dispute, so we can assume they are true for purposes of the Motion for partial dismissal under Rule
12(b)(1). See Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016).
2
    ECF Doc. No. 18 at ¶¶ 12, 18.
3
    Id. at ¶ 5.
4
    Id. at ¶¶ 13-14.
5
    Id. at ¶ 4.
6
    Id. at ¶ 18.
7
    Id. at ¶¶ 23-25, 47-48.
8
    Id. at ¶ 45.
9
    Id. at ¶¶ 41-44.
10
   Id. at ¶¶ 23-27, 41-47. Over the past nine months, the attorneys for the Employees have filed
more than two-dozen nearly identical lawsuits against large corporate employers. See, e.g.,
Amended Complaint, Pinnell v. Teva Pharms. USA, Inc., No. 19-5738, ECF Doc. No. 10 (E.D.
Pa. Feb. 5, 2020) (alleging similar claims against 401(k) plan fiduciaries with respect to
recordkeeping fees as well as the offering of mutual funds rather than collective trusts, actively-
managed investments rather than passive funds, and allegedly higher cost share classes); Martin
v. CareerBuilder, LLC, No. 19-6463, 2020 WL 3578022 (N.D. Ill. July 1, 2020) (dismissing
fiduciary breach claims alleging that 401(k) plan participants paid excessive recordkeeping fees
and that plan fiduciaries should have selected only institutional share class and passively-managed
investments). One of these cases, Pinnell v. Teva Pharmaceuticals, Inc., appears before this Court.
In Pinnell, the employer Teva moved to dismiss arguing the plan’s participants failed to allege
“[Teva’s] fiduciary process was fatally flawed.” Mot. to Dismiss, Pinnell v. Teva Pharms. USA,
Inc., No. 19-5738, ECF Doc. No. 19-1 at 7 (E.D. Pa. Mar. 3, 2020). We found the plan participants
plausibly alleged facts “from which we can reasonably infer a breach might have occurred,” and
we denied Teva’s motion to dismiss. Memorandum, Pinnell v. Teva Pharms. USA, Inc., No. 19-
5738, ECF Doc. No. 25 at 10 (E.D. Pa. Mar. 31, 2020). We did not address whether plan
participants have Article III standing to challenge available investment options they themselves
did not select. We consider this issue for the first time here.
11
     ECF Doc. No. 18 at ¶¶ 75-80.



                                                10
           Case 2:20-cv-02644-MAK Document 34 Filed 10/30/20 Page 11 of 14




12
     Id. at ¶ 81.
13
     Id. at ¶ 56.
14
   ECF Doc. No. 20. A jurisdictional challenge under Federal Rule 12(b)(1) can be either a facial
or factual attack. Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016). A facial challenge is
reviewed like a 12(b)(6) motion, requiring us to consider all allegations of the complaint to be true.
Hartig Drug Company, Inc. v. Senju Pharmaceutical Co. Ltd., 836 F.3d 261, 268 (3d Cir. 2016).
A factual attack, on the other hand, does not give the plaintiff the presumption of truth and instead
allows “a court [to] weigh and consider evidence outside the pleadings.” Id. (citations and
quotations omitted). When considering a factual challenge, “the plaintiff [has] the burden of proof
that jurisdiction does in fact exist.” Id. (citations and quotations omitted).

The Fiduciaries attach various signed declarations to their Motion. We therefore treat the Motion
as a factual attack and may consider this extrinsic evidence. See Davis, 824 F.3d at 346; Int’l Ass’n
of Machinists & Aerospace Workers v. Nw. Airlines, Inc., 673 F.2d 700, 711 (3d Cir. 1982).
Plaintiffs do not dispute the Declarations or offer additional facts.
15
  ECF Doc. No. 20-1 at 8-11. The Employees do not allege the specific funds they invested in
during the putative class period. A Declaration attached to the Motion swears (1) Ms. Boley
invested in the Fidelity Freedom 2050 Fund; (2) Ms. Johnson invested in the Fidelity Freedom
2045 Fund; and (3) Ms. Sutter invested in the Fidelity Freedom 2025 Fund, the Fidelity
Contrafund, the Fidelity Managed Income Portfolio II, the PIMCO Total Return Fund, and the
MetWest Total Return Bond Fund during the putative class period. ECF Doc. No. 20-2 at ¶¶ 7-9.
16
     140 S. Ct. 1615 (2020).
17
     ECF Doc. No. 20-1 at 9 (quoting Thole, 140 S. Ct. at 1619).
18
     ECF Doc. No. 30 at 4-10.
19
  Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan v. Defenders of Wildlife, 504
U.S. 555, 560-61 (2016); Friends of the Earth, Inc. v. Laidlaw Environmental Servs. (TOC), Inc.,
528 U.S. 167, 180-81 (2000)).
20
     Id. at 1548 (citing Lujan, 504 U.S. at 560).
21
     Baur v. Veneman, 352 F.3d 625, 631 (2d Cir. 2003) (citing Lujan, 504 U.S. at 561)).
22
   Sweda v. Univ. of Pa., 923 F.3d 320, 334 n.10 (3d Cir. 2019) (finding ERISA plaintiffs
sufficiently alleged individual injuries for Article III standing because the complaint alleged they
invested in some underperforming funds); Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 592 (8th
Cir. 2009) (“[Plaintiff] has satisfied the requirements of Article III standing because he has alleged
actual injury to his own Plan account.”).



                                                    11
           Case 2:20-cv-02644-MAK Document 34 Filed 10/30/20 Page 12 of 14




23
   Bekker v. Neuberger Berman Group LLC, No. 16-6123, 2018 WL 4636841, at *4 (S.D.N.Y.
Sept. 27, 2018); see also Tibble v. Edison International, 843 F.3d 1187, 1198 (9th Cir. 2016) (“It
is beyond dispute that the higher the fees charged to a beneficiary, the more the beneficiary’s
investment shrinks…Beneficiaries subject to higher fees for materially identical funds lose not
only the money spent on higher fees, but also ‘lost investment opportunity’; that is, the money that
the portion of their investment spent on unnecessary fees would have earned over time.”).
24
   Clark v. Duke Univ., No. 16-1044, 2018 WL 1801946, at *3 (M.D.N.C. Apr. 13, 2018); see also
Taylor v. United Techs. Corp., No. 06-1494, 2008 WL 2333120, at *3 (D. Conn. June 3, 2008)
(“Because a retirement plan is an aggregation of its participants’ individual accounts, any loss to
the Plan causes a loss to the Plan participants. Thus, plaintiffs fulfill standing based on their
allegation that defendants breached their fiduciary duties by making decisions resulting in
impaired returns or unreasonable fee charges and expenses.”) (quotations and citations omitted);
Cryer v. Franklin Templeton Res., Inc., No. C 16-4265, 2017 WL 4023149, at *4 (N.D. Cal. July
26, 2017) (“[I]n determining constitutional standing, courts look not to individual funds but to the
nature of the claims and allegations to determine whether the pleaded injury relates to the
defendants management of the Plan as a whole.”)(citations and quotations omitted).
25
   Braden, 588 F.3d at 593 (“Since [Plaintiff] has standing under Article III, we conclude that §
1132(a)(2) provides him a cause of action to seek relief for the entire Plan.”); Fallick v. Nationwide
Mut. Ins. Co., 162 F.3d 410, 423 (6th Cir. 1998) (“[T]he standing-related provisions of ERISA
were not intended to limit a claimant’s right to proceed under Rule 23 on behalf of all individuals
affected by the [fiduciary’s] challenged conduct, regardless of the representative’s lack of
participation in all the ERISA-governed plans involved; Cassell v. Vanderbilt Univ., No. 16-2086,
2018 WL 5264640, at *3 (M.D. Tenn. Oct. 23, 2018) (“Courts have recognized that a plaintiff who
is injured in his or her own plan assets – and thus has Article III standing – may proceed under
Section 1132(a)(2) on behalf of the plan and other participants even if the relief sought sweeps
beyond his own injury.”) (citations omitted).
26
   See McDonough v. Horizon Blue Cross Blue Shield of N.J., Inc., No. 09-571, 2011 WL 4455994,
at *11 (D.N.J. Sept. 23, 2011) (“Horizon does not challenge McDonough's Article III standing or
her own statutory standing to seek relief under ERISA. Rather, Horizon's ‘standing’ argument
maintains that she cannot seek relief on behalf of individuals whose Horizon health plans differ
from her own. This argument raises concerns over whether the putative class presents common
questions of law or fact and whether the McDonough's claims are ‘typical of the claims or defenses
of the class,’ concerns governed by Federal Rule of Civil Procedure 23(a)(2) and (3),
respectively.”); see also Falberg v. Goldman Sachs Group, Inc., No. 19-9910, 2020 WL 3893285,
at *8 (S.D.N.Y. July 9, 2020) (“[T]he argument that a named plaintiff only has constitutional
standing where he shares an identical injury with the class improperly conflates the separate
inquiries of Article III standing and Rule 23 class certification.”).
27
     140 S. Ct. at 1618-22.
28
     Id. at 1618-19.
29
     Id. at 1619.
                                                 12
           Case 2:20-cv-02644-MAK Document 34 Filed 10/30/20 Page 13 of 14




30
     923 F.3d at 331-34.
31
     Id. at 331.
32
   Id. at 344 n.10; see also Daugherty v. Univ. of Chi., No. 17-3736, 2018 WL 1805646, at *2-3
(N.D. Ill. Jan. 10, 2018) (“Accepting as true the allegations that CRP incurs excessive
administrative expenses and [d]efendant failed to monitor CRP's investment offerings, coupled
with the allegations that [plaintiff] is a CRP participant and has suffered direct economic loss, the
Court concludes that [plaintiff] sufficiently alleges as to Count I that he personally suffered an
injury-in-fact in the form of a concrete and particularized ‘direct economic loss’ due to Defendant's
alleged conduct.”).
33
   2020 WL 3893285, at *7-8. Consistent with this reasoning, courts dismiss ERISA claims
regarding specific investment options where the plaintiffs fail to allege they invested in any of the
criticized funds or paid any of the allegedly excessive fees. See, e.g., Johnson v. Delta Air Lines,
Inc., No. 17-2608, 2017 WL 10378320, at *1-2 (N.D. Ga. Dec. 12, 2017); Wilcox v. Georgetown
Univ., No. 18-422, 2019 WL 132281, at *9 (D.D.C. Jan. 8, 2019) (dismissing ERISA claim for
lack of standing because “[p]laintiffs cannot allege an individual violation of ERISA as to the
Vanguard funds, which is an investment option neither [p]laintiff selected.”).
34
     2020 WL 3893285, at *7-8.
35
     Id. at *7.
36
     Id. at *7.
37
     Cassell, 2018 WL 5264640, at *3; Clark, 2018 WL 1801946, at *3.
38
     Cassell, 2018 WL 5264640, at *3.
39
     Id.
40
     Id.
41
     2018 WL 1801946, at *3-5.
42
     Id. at *3.
43
     Id.
44
     Id.
45
     ECF Doc. No. 18 at ¶¶ 23-40.
46
     Id. at ¶¶ 24-25.

                                                 13
           Case 2:20-cv-02644-MAK Document 34 Filed 10/30/20 Page 14 of 14




47
     ECF Doc. No. 20-2 at ¶¶ 7-9.
48
     ECF Doc. No. 18 at ¶¶ 41-44.
49
     Id. at ¶ 41, 43.
50
  See Cassell, 2018 WL 5264640, at *3 (“Plaintiffs’ allegations concerning record-keeping and
administrative fees challenge the practices of [d]efendants, not specific funds.”)
51
     ECF Doc. No. 18 at ¶¶ 45, 47.
52
   Id. at ¶¶ 45-50. The Fiduciaries argue the Employees lack standing to assert claims about
specific funds, such as the Fidelity Diversified International Class K Fund, in which they did not
individually invest. ECF Doc. No. 20-1 at 9-10. We instead find Employees’ claim to relate to the
lack of a prudent evaluation process; the Fidelity fund is included only as an example of this
imprudence. ECF Doc. No. 18 at ¶ 47 (“A further indication of Defendants’ lack of a prudent
investment process was their failure to identify and select collective trusts where available.”)
(emphasis added).
53
     ECF Doc. No. 18 at ¶ 45.
54
     Id. at ¶¶ 75-80.
55
     Id. at ¶ 80.
56
     ECF Doc. No. 20-1 at 8-10; ECF Doc. No. 33 at 1-6.
57
     ECF Doc. No. 33 at 4.
58
     Thole, 140 S. Ct. at 1618.
59
     Id. at 1622.
60
     No. 16-6794, 2017 WL 2930839, at *8 (C.D. Cal. Jan. 30, 2017).
61
     No. 16-1251, 2017 WL 2909714, at *5-7 (D. Conn. July 6, 2017).
62
     Braden, 588 F.3d at 593.




                                               14
